Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 02/21/2020.
Claims 54-73 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 1,002,1086. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 54, 66 and 73 are anticipated by each of the limitations of claims 1 and 7 of U.S. Patent No. 1,002,1086.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54, 58, 59, 61, 62, 64-66 and 70-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,334,254 to Boydstun et al. (hereinafter Boydstun) in view of US 7,540,020 to Biswas et al. (hereinafter Biswas).
As to claims 54, 66 and 73, Boydstun teaches a method, comprising: performing, by one or more computing systems of a service provider: providing a plurality of interactive services for users including a first service and a second service, wherein the services are accessed using credentials of the users (Col 2, lines 40-64, at least two enterprises which are accessed based on security information); receiving, by the first service and from the user, an indication to access a delegated functionality provided by the second service (Col 7, lines 45-48 and Col 8, lines 25-57, user selects hyperlink on first enterprise to access data on a second enterprise which is delegated functionality of the second enterprise); sending, by the first service and to the second service, one or more instructions to provide the delegated functionality for the user, wherein the one or more instructions includes the credential of the user (Col 8, lines 35-43, the first enterprise sends the access request and token to the second enterprise); and providing, by the second service, the delegated functionality to the user based at least in part on the credential of the user (Col 8, lines 40-43, displays the requested website to the user).
Boydstun does not explicitly teach providing an access manager configured to perform sign-on activities for the users and provide respective credentials of the users to access the interactive services subsequent to the sign-on activities; and receiving, by the first service and from the access manager, a credential of a user that has performed sign-on activities with the access manager.
However, Biswas teaches providing an access manager configured to perform sign-on activities for the users and provide respective credentials of the users to access the interactive services subsequent to the sign-on activities (Col 3, lines 55-60, single sign-on module performs sign-on then passes a generated token for the user to a requested application); and receiving, by the first service and from the access manager, a credential of a user that has performed sign-on activities with the access manager (Col 3, lines 59-63, application 108 receives the token).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Boydstun with the method of using a single sign-on module as taught by Biswas in order to optimize the method of facilitating single sign-on increasing the overall efficiency of the system while allowing the manager and services to have control over the entities accessing the system.
As to claims 58 and 70, Boydstun teaches wherein the receiving of the indication to access the delegated functionality provided by the second service comprises receiving a selection of a link or an interaction with a control provided by the first service (Col 7, lines 45-48 and Col 8, lines 25-57, user selects hyperlink).
As to claim 59, Biswas teaches obtaining information from the user to verify a sign-on of the user (Col 4, line 62 to Col 5, line 1, requesting authentication from the user).
As to claims 61 and 71, Biswas teaches obtaining sign-on information associated with the user; validating the sign-on information; and subsequent to the validating, providing the credential to the first service on behalf of the user (Col 4, line 62 to Col 5, line 1, requesting and receiving authentication credential and subsequently creating the token which is sent to the application).
As to claim 62, Biswas teaches responsive to the validating, generating the credential of the user, wherein the credential is valid for a limited period of time (Col 2, lines 13-17, wherein there is an access time and timeout period)
As to claim 64, Biswas teaches wherein the sign-on information includes one or more of: a username and associated password of the user (Col 4, lines 64-66, username and password); biometric information of the user; and public key infrastructure (PKI) information of the user.
As to claims 65 and 72, Boydstun teaches wherein the providing of the access manager comprises providing a single sign-on service, wherein the single sign-on service maintains a single set of sign-on information for individual ones of the users to enable the users to the plurality of interactive services (Col 3, lines 30-67 and Col 8, lines 35-43, plurality of users with controlled access to a plurality of enterprises with access being allowed by each enterprise subsequent to the authorization at a single enterprise).

Claims 55, 56, 60, 63, 67 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Boydstun in view of Biswas in further view of US 2005/0203844 to Ferguson et al. (hereinafter Ferguson).
As to claims 55 and 67, Boydstun and Biswas do not explicitly teach wherein the second service comprises a payment service and the providing of the delegated functionality comprises performing one or more actions to enable a payment from a user account of the user.
However, Ferguson teaches the second service comprises a payment service and the providing of the delegated functionality comprises performing one or more actions to enable a payment from a user account of the user (paragraphs 12-14 and 158, system for transactions and making payments on the user’s behalf).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Boydstun with the method of managing transactions as taught by Ferguson in order to provide a reliable consolidated transaction system requiring minimal interaction time and effort for the user.
As to claims 56 and 68, Ferguson teaches registering the first and second services with the access manager (paragraph 52, registering various accounts for payment).
As to claim 60, Ferguson teaches displaying co-branding information that is associated with the first service and the second service (FIG. 5, Elements 5002 and 5004).
As to claim 63, Ferguson teaches sending the credential to a web browser associated with the user as a cookie (paragraph 47, package created navigation instruction, secure access data, form population data, source account information, and execution instruction into a portable and downloadable software executable illustrated herein as a deep-linking plug-in (DLP) 1019 installed on network-capable device 1009, preferably transparently, to a client browser application).

Allowable Subject Matter
Claims 57 and 69 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 57 and 69 are allowable over the prior art of record, Boydstun, Biswas, Ferguson and the references cited by the Examiner and the Applicant’s IDS, taken individually or in combination, because the prior art of record fails to particularly disclose, fairly suggest or render obvious receiving configuring information specifying the second service as an affiliated service of the first service with respect to the delegated functionality; and receiving additional configuring information specifying a subset of available user information that can be accessed by the second service for the delegated functionality; wherein the delegated functionality is provided by the second service based at least in part on the subset of available user information of the user, in view of the other limitations of their respective independent claims 54 and 66, as to claims 57 and 69.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497